Title: Tobias Lear to Timothy Pickering, 3 May 1792
From: Lear, Tobias
To: Pickering, Timothy



Dear sir,
[Philadelphia] May 3d 1792

I enclose the translation of the letter which was transmitted to the Secretary of War by the Governor of New York—The translation was made yesterday in great haste, and if it should not be sufficiently clear, referrence had better be had to the original, in the possession of the Secy of War.
The President wishes, in your conversation with Colo. Louis, that you would learn the precise time of holding the proposed Council at Buffaloe—and also that it may be impressed on Colo. Louis, if the deputation should go from Buffaloe to the Western Indians, that they would endeavour in the first instance to prevail upon the hostile indians to keep their warriors from committing depradations on our frontiers—as we shall restrain ours from making incursions into their Country. for unless this step is

taken in the first instance all attempts at conciliation will probably be fruitless. With true respect & sincere regard I have the honor to be dear Sir Your most Obent St

T. Lear

